An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Rink on 12/17/21.

The application has been amended as follows: 

	In claim 1 please delete “, with repeating number of 3 to 10” at the end of the claim.
	This amendment was made to ensure that the claims were fully supported by the specification.  The Examiner was unable to find support for 3 to 10 repeating units in a cyclic siloxane. See paragraph 46 which teaches a cyclic structure.

The following is an examiner’s statement of reasons for allowance: Consistent with that noted by applicants, the instant claims are neither taught nor suggested by the prior art.  Applicants are correct that the isocyano group claimed is different from the cyano group in the prior art.  The Examiner considered the fact that the isocyano group in the claims and the cyano group in the prior art are isomers and, in some instances, isomers can be considered obvious variants1 but in the instant application these groups would not be expected to possess similar properties and are not considered to be equiv-alent by one having ordinary skill in the art.  The references cited in the attached PTO-892 are cited as being of general interest.  Kishi teaches an addition curing silicone rubber in which an isocyanide compound is added as a reaction inhibitor (column 4, lines 38 and on) but this does not teach or suggest compound (D) as claimed.  Pepe teaches cyano functional alkoxysilanes.  The Examiner notes that the corresponding ISR cites only “A” references.
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
12/18/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
	


    
        
            
        
            
    

    
        1 See MPEP 2144.09 II.